Citation Nr: 1443926	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  08-20 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of a tibia and fibular fracture of the left lower extremity, rated as 10 percent disabling prior to July 16, 2012, and 20 percent thereafter.

2  Entitlement to service connection for a left foot disorder, to include as secondary to residuals of a tibia and fibular fracture of the left lower extremity. 

3.  Entitlement to service connection for a low back disorder (originally claimed as scoliosis), to include as secondary to residuals of a tibia and fibular fracture of the left lower extremity.

4.  Entitlement to service connection for a right leg disorder, to include as secondary to residuals of a tibia and fibular fracture of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to December 1986. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The July 2007 rating decision denied service connection for scoliosis and a right leg disorder; and granted an increased rating of 10 percent for the Veteran's service-connected residuals of a tibia and fibular fracture of the left lower extremity, effective April 17, 2007 (date of claim).  The November 2008 rating decision denied service connection for a left foot disorder.  

In June 2012, the case was remanded for additional development and to satisfy notice requirements.  A December 2012 rating decision again increased the rating for the Veteran's service-connected residuals of a tibia and fibular fracture of the left lower extremity to 20 percent, effective July 16, 2012 (date of a VA examination).  The Veteran has not expressed satisfaction with the ratings assigned for either of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of entitlement to service connection for a left foot disorder, low back disorder, and right leg disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. Prior to July 16, 2012, the Veteran's residuals of a tibia and fibular fracture of the left lower extremity were not shown to be manifested by moderate knee or ankle disability.

2. From July 16, 2012, the Veteran's residuals of a tibia and fibular fracture of the left lower extremity have not shown to be manifested by malunion of the tibia and fibula with marked knee or ankle disability.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent prior to July 16, 2012 for residuals of a tibia and fibular fracture of the left lower extremity is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code (Code) 5262 (2013).  

2.  A rating in excess of 20 percent from July 16, 2012 date for residuals of a tibia and fibular fracture of the left lower extremity is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.59, 4.71a, Code 5262 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  This duty was satisfied prior to the initial July 2007 RO decision for the claim for an increased rating by way of a letter sent to the Veteran in May 2007 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist in the development of a claim.  The evidence of record includes the reports of May 2007, December 2009, and July 2012 VA examinations, which are adequate upon which to base a determination; relevant VA treatment records; and the Veteran's lay statements.  Moreover, the Board's June 2012 remand directives have been substantially complied with concerning the claim for an increased rating.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Subsequent to the Board's remand, the Veteran and his representative have not identified any outstanding relevant evidence nor have they argued that the VA examinations obtained on the Veteran's behalf are inadequate.  Accordingly, appellate review may proceed without prejudice to the Veteran with respect to the issue being decided herein.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria

Prior to the current appeal, the Veteran's service-connected residuals of a tibia and fibular fracture of the left lower extremity was assigned a 0 percent rating.  On April 17, 2007, he filed a claim for an increased rating regarding that disability.  The July 2007 rating decision (currently on appeal) granted an increased rating of 10 percent, effective April 17, 2007.  The Veteran continued to disagree with the rating assigned for his residuals of a tibia and fibular fracture of the left lower extremity, and in a December 2012 rating decision, he was granted an increased rating of 20 percent, effective July 16, 2012.  The Veteran has not expressed satisfaction with either of the "staged" ratings; therefore, the focus of this decision will be on whether at any time during the appeal period from April 17, 2006 to July 16, 2012, the Veteran's residuals of a tibia and fibular fracture of the left lower extremity warranted a rating in excess of 10 percent; and whether from July 16, 2012, the Veteran's disability warrants a rating in excess of 20 percent.  See Hazan v. Gober, 10 Vet. App. 511 (1997) (When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application). 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. §§ 4.3, 4.7.  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In addition, the Court has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's residuals of a tibia and fibular fracture of the left lower extremity are rated under Diagnostic Code 5262, which provides for a 10 percent rating when there is malunion of the tibia and fibula with slight knee or ankle disability, a 20 percent rating when there is malunion of the tibia and fibula with moderate knee or ankle disability, a 30 percent rating when there is malunion of the tibia and fibula with marked knee or ankle disability, and a (maximum) 40 percent rating when there is nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Code 5262.

Included within 38 C.F.R. § 4.71a are additional diagnostic codes that evaluate impairment resulting from service-connected knee and leg disorders, including Code 5003 (degenerative arthritis), Code 5256 (ankylosis), Code 5257 (other impairment, including recurrent subluxation or lateral instability), Code 5258 (dislocated semilunar cartilage), Code 5259 (symptomatic removal of semilunar cartilage), Code 5260 (limitation of flexion), Code 5261 (limitation of extension), and Code 5263 (genu recurvatum).

The Board notes that separate ratings may be assigned for a knee disability under Codes 5257 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The opinions of VA's General Counsel require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different diagnostic codes before separate ratings may be assigned.  Similarly, separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Code 5260 and a compensable limitation of extension under Code 5261, provided that the degree of disability is compensable under each set of criteria.  See VAOPGCPREC 09-04.

According to the rating schedule, a noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted where flexion of the leg is limited to 30 degrees.  And a maximum 30 percent rating is warranted where flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees is assigned a noncompensable evaluation, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a maximum 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.

Finally, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.  

III. Factual Background

The Veteran's VA treatment records for the period under appeal are largely silent for any specific complaints and/or treatment related to his residuals of a tibia and fibular fracture of the left lower extremity.  The most probative evidence in this claim are the reports from his various VA examinations.

On May 2007 VA examination, the Veteran reported that he experienced flare-ups of moderate pain in his left lower extremity every 2-3 weeks, which lasted 1-2 days and for which he treated with medication with good results.  He denied the use of an assistive device for walking, but noted that he was unable to stand or walk for prolonged periods of time without resting and the use of medication.  On physical examination, the Veteran was noted to have an antalgic gait with no bone or joint abnormalities.  He was also noted to be unable to stand for more than a few minutes or walk more than a few yards.  There was no evidence of genu recurvatum, constitutional signs of bone disease, or malunion of the os calcis or astragalus.  X-rays showed healed fractures in good position in the tibia and fibula.  Left tibia/fibula fracture was diagnosed.  Regarding the occupational effects of the Veteran's disability, the examiner noted that it would have a mild effect on his ability to travel, bathe, and dress; a moderate effect on his ability to complete chores and shop; a severe effect on his ability to exercise and participate in recreation and sports; and no effect on his ability to feed or groom himself.  The examiner further noted that the Veteran retired in 2005 due to his severe colon cancer.

On December 2009 VA examination, the Veteran reported that he experienced weekly flare-ups in his left lower extremity that he described as moderate pain lasting for hours.  He stated that he experienced episodes of instability, stiffness, and weakness in his left knee.  He also indicated that he was only able to walk or stand for 15-30 minutes, and that he was able to walk 1/4 mile.  He noted that walking tended to bring on flare-ups in his knees, which he treated with medication with fair results.  On physical examination, the examiner noted that the Veteran experienced pain at rest.  There were no bumps consistent with Osgood-Schlatter's disease, no evidence of ankylosis, crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  On range of motion testing, the Veteran was able to flex to 130 degrees, and had normal extension (at 0 degrees).  There was no objective evidence of pain with active motion on the left side, and there was also no objective evidence of pain or additional limitations following repetitive motion testing.  X-rays showed old fracture of the left tibia and fibula that was well-healed; left shin splints were diagnosed.  Regarding the occupational effects of the Veteran's disability, the examiner noted that it would have a mild effect on his ability to travel; moderate effects on his ability to complete chores and shop; and prevent him from exercising and participating in sports and recreation.  There were no effects on his ability to feed, bathe, dress, or groom himself.  The examiner also noted that the Veteran retired in 2005 due to his severe colon cancer.

On July 16, 2012 VA examination, the Veteran reported that he experienced weekly flare-ups in his left lower extremity when it got cloudy, and that he used a cane on an occasional basis.  On physical examination, the Veteran was able to flex to 130 degrees with objective evidence of painful motion beginning at 120 degrees.  He had normal extension (at 0 degrees).  There were no additional limitations after three repetitions of range of motion testing.  There was evidence of less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Also on physical examination, the Veteran exhibited tenderness or pain to palpation for the joint line/soft tissue of the left knee.  Muscle strength testing was 4/5 for both knee flexion and extension.  There was no evidence of instability, patellar subluxation/dislocation, meniscal conditions, or other knee abnormalities.  Left tibia fracture was diagnosed.  Regarding the functional impact of the Veteran's left knee, the examiner noted that the Veteran last worked in 2005 and was limited to walking one block.

IV. Analysis

As previously noted, for the period prior to July 16, 2012, the Veteran has been assigned a 10 percent rating for his service-connected residuals of a tibia and fibular fracture of the left lower extremity.  Based on the objective findings discussed above, the Board finds that a higher rating is not warranted as there is no evidence that the Veteran's disability was manifested by malunion of the tibia and fibula with moderate knee or ankle disability.  38 C.F.R. § 4.71a, Code 5262.  Moreover, even with consideration of additional functional limitation due to factors such as pain and weakness under 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), there has been no demonstration of functional impairment comparable to the criteria for the next-higher rating.  

In particular, while the reports from the May 2007 and December 2009 VA examinations show that the Veteran has complained continuously of pain with difficulty walking and standing for long periods of time, these reports also show that even with consideration of the Veteran's symptoms and flare-ups, his objective range of motion testing results were within normal limits, including after repetitive testing.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).  In particular, the December 2009 VA examination report showed that the Veteran was able to flex to 130 degrees and had normal extension.  Moreover, there was no objective evidence of any knee abnormalities.  Thus, prior to July 16, 2012, the evidence of record did not more nearly approximate the criteria for a malunion of the tibia and fibula with a moderate knee or ankle disability.  38 C.F.R. §§ 4.7, 4.71a, Code 5262.  

For the period from July 16, 2012, the Veteran has been assigned a 20 percent rating for his service-connected residuals of a tibia and fibular fracture of the left lower extremity.  This increased rating was assigned based on the findings reported during the July 16, 2012 VA examination.  After reviewing that VA examination report, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's disability, as there is no evidence that it has been manifested by malunion of the tibia and fibula with a marked knee or ankle disability.  38 C.F.R. §§ 4.7, 4.71a, Code 5262.  

Significantly, as with the Veteran's prior VA examinations, range of motion testing results were within normal limits, including after repetitive testing, and there was no evidence in the record showing that that he suffered from any ankle or knee abnormalities other than the already service-connected tibia and fibula fracture, which has been consistently described throughout the entire appeal period as well-healed.  Instead, the record indicates that the Veteran now suffers from increased episodes of flare-ups that require him to occasionally use a cane, and also because even though he did not suffer from any additional limitations after repetitive testing, there was evidence that he now suffers from less movement than normal; weakened movement; excess fatigability; pain on movement; swelling; instability of station; disturbance of locomotion; interference with sitting, standing, and weight-bearing; and a slight decrease in muscle strength testing (4/5) for both knee flexion and extension.  In summary, while the July 16, 2012 VA examination shows that the Veteran's disability was manifested by increased symptomatology from his prior examinations, it does not show malunion of the tibia and fibula with a marked knee or ankle disability.  Accordingly, a rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.7, 4.71a, Code 5262.  

The Board has considered whether any other diagnostic codes could serve as a basis for a higher rating at any point during the appeal period.  However, the clinical evidence does not show that the Veteran suffers from occasional incapacitating episodes to warrant a 20 percent rating under Code 5003.  Similarly, the evidence of record fails to establish ankylosis of the left knee, or disability comparable therewith even with consideration of functional loss due to pain, precluding a higher rating under Code 5256.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (defining ankylosis as complete immobility of the knee joint in a fixed position, either favorable or unfavorable).  There is also no evidence that the Veteran suffers from a semilunar cartilage condition, a meniscal condition, or genu recurvatum.  Accordingly, higher ratings under Codes 5258, 5259, and 5263 are not for consideration.

As was discussed above, the Veteran's ranges of motion for both flexion and extension of the left knee have remained in the normal ranges throughout the entirety of the appeal period (and thus would warrant noncompensable ratings), even with consideration of pain and additional limitations after repetitive testing.  Accordingly, it is not necessary to discuss whether his disability warrants higher or separate ratings under either Code 5260 or Code 5261.  Furthermore, although the Veteran reported during his December 2009 VA examination that he suffered from instability in the left knee, and the July 2012 VA examination report also shows that the Veteran suffers from instability of station after repetitive use, the Board finds more probative the objective joint stability test results, which show that at no time during the appeal period has the Veteran suffered from instability of the left knee joint.  Significantly, the December 2009 VA examiner found no objective evidence of instability and the July 2012 VA examiner also found that there was no objective evidence of anterior instability (Lachman test), posterior instability (posterior drawer test), or medial-lateral instability (valgus and varus pressure tests).  The July 2012 VA examiner further found no evidence or history of recurrent patellar subluxation/dislocation.  Accordingly, the Board finds that even if the Veteran does experience occasional episodes where his left knee gives out, such disability picture does not rise to the level of slight impairment based on documented evidence that he does not have recurrent subluxation or lateral instability in the left knee.  38 C.F.R. § 4.71a, Code 5257.

In conclusion, there is no basis for a schedular increased rating or any separate ratings based on instability of the Veteran's service-connected residuals of a tibia and fibular fracture of the left lower extremity.  Further, the Board finds that the clinical evidence from the periods on appeal do not show distinct time periods exhibiting symptoms warranting any additional "staged" ratings.  See Hart, 21 Vet. App. at 509-10.

The Board has considered whether referral for extraschedular consideration is suggested by the record.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected residuals of a tibia and fibular fracture of the left lower extremity is inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A comparison between the level of severity and symptomatology of the Veteran's left lower extremity with the established criteria shows that the schedular rating criteria reasonably describe the Veteran's level of disability.  Specifically, and as was explained above, the Veteran's left lower extremity disability is manifested by pain and limitations on his ability to walk and stand for prolonged periods of time, which is directly contemplated by the staged ratings currently assigned.  His VA treatment records are also silent for any additional complaints associated with the left lower extremity, and thus it cannot be said that the Veteran suffers from any additional symptoms that are related to his service-connected disability but not contemplated by the schedular criteria.  Thus, the Board finds that the schedular evaluation is not inadequate.  Additionally, even if the schedular criteria were not adequate, this case does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards, as there is no evidence of marked interference with employment or frequent periods of hospitalization.  

Finally, the Veteran has not asserted, and the record does not show, that he is unemployable as a result of his service-connected residuals of a tibia and fibular fracture of the left lower extremity.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.




ORDER

Prior to July 16, 2012, a rating in excess of 10 percent for residuals of a tibia and fibular fracture of the left lower extremity is denied.

Effective July 16, 2012, a rating in excess of 20 percent for residuals of a tibia and fibular fracture of the left lower extremity is denied.


REMAND

The Veteran seeks to establish service connection for a right leg disability, low back disability, and left foot disability.  He asserts that these disabilities are either directly related to his service or caused or aggravated by his service-connected residuals of a tibia and fibular fracture of the left lower extremity.  
Regarding the right leg disability, in June 2012, the Board remanded this claim for another VA examination.  The examiner was asked specifically to provide an opinion as to whether the right leg disability was causally or etiologically related to his symptomatology in military service as opposed to its being more likely due to some other factors or factors.  The Veteran was provided another VA examination in July 2012; the examiner opined that the Veteran's right leg disability was less likely than not due to his military service "based on no inj[ury] and no evidence of traumatic [degenerative joint disease] on knees."  However, as was observed in the narrative of the Board's June 2012 remand, the Veteran's service treatment records show that he periodically complained of and was treated for leg pain in his right leg from March 1985 to October 1986.  Significantly, in June 1986, it was noted that the Veteran had experienced pain in both his legs for about 1 year, with geno varus and shin splints assessed.  Because the July 2012 VA medical opinion was based at least partly on an inaccurate history, another VA examination is necessary to address whether the Veteran's current right leg disability is related to the complaints and treatment he received for right leg pain in service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that when VA undertakes to provide an examination, it must provide an adequate one).

Regarding the low back disability, according to VA examinations conducted in December 2009 and in July 2012, the Veteran's low back disability has been variously diagnosed as degenerative joint disease of the lumbar spine and dextroscoliosis.  In a March 2013 addendum opinion, the July 2012 VA examiner opined, essentially, that dextroscoliosis was a congenital condition that was, in part, the current cause of the Veteran's low back pain.  The examiner provided no opinion as to whether the dextroscoliosis was related to the Veteran's service, or whether it is a congenital defect or congenital disease.  

The failure to address the question of whether the Veteran's dextroscoliosis is a congenital defect or a congenital disease renders the existing VA medical examination reports lacking.  Importantly, the United States Court of Appeals for the Federal Circuit has made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination be clear of any noted diseases or disabilities.  The United States Court of Appeals for Veterans Claims has further recognized that service connection may be granted for congenital diseases.  Therefore, the presumption of soundness applies if a Veteran's congenital condition is not noted at entry, although it does not apply to congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009).  Accordingly, another VA examination is necessary to address the questions raised by the prior VA examinations.  Significantly, it has been the Veteran's contention that his scoliosis was first diagnosed in service, and that his current low back disability is related to that in-service diagnosis.  The Veteran's service treatment records confirm that when he was examined in January 1985 for entrance into service, he was not noted to have any abnormalities in his spine or other musculoskeletal systems.  However, in November 1986, after undergoing a chest X-ray, scoliosis was diagnosed.  

Regarding the left foot disability, in the March 2013 addendum opinion, the July 2012 VA examiner opined that the Veteran's left foot disability was caused, in part, by his dextroscoliosis.  Accordingly, this matter is now inextricably intertwined with the appeal seeking service connection for a low back disability and consideration of whether the Veteran is entitled to service connection for a left foot disability must be deferred pending resolution of that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1993) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

1.	Request an addendum to the July 2012 VA examiner's opinion regarding the Veteran's claim for service connection for a right leg disability.  If the RO/examiner deems it necessary, schedule the Veteran for another VA examination.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the request.  The examination report must include responses to each of the following items:

(a) Based on a review of the claims folder and the examination findings, including the service treatment records and VA treatment reports, the examiner should render any relevant diagnoses pertaining to the right leg.

(b) For each diagnosis rendered pertaining to the right leg, the examiner should provide a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that the diagnosed right leg disability is causally or etiologically related to his symptomatology in military service as opposed to it being more likely due to some other factor or factors.  The examiner should specifically discuss the relationship, if any, between the Veteran's July 2012 diagnosis of bilateral shin splints and his complaints of right leg pain in service (from March 1985 to October 1986), to include the June 1986 notation that the Veteran had experienced pain in his legs for about one year with assessments of geno varus and shin splints.

2.	Request an addendum to the July 2012 VA examiner's opinion regarding the Veteran's claim for service connection for a low back disability.  If the RO/examiner deems it necessary, schedule the Veteran for another VA examination.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the request.  The examination report must include responses to each of the following items:

(a) Based on a review of the claims folder and the examination findings, including the service treatment records and VA treatment reports, the examiner should render any relevant diagnoses pertaining to the low back.

(b) For each diagnosis rendered pertaining to the low back, and specifically dextroscoliosis and degenerative joint disease of the lumbar spine, the examiner should provide an opinion as to whether such disability is a congenital defect or a congenital disease. 

The examiner is advised that for purposes of VA compensation, a congenital defect is defined as a condition that is more or less stationary in nature, whereas a congenital disease is defined as a condition capable of improving or deteriorating.

(c) For each disability that is determined to be a congenital or developmental defect, the examiner should provide an opinion as to whether it was subject to a superimposed disease or injury during the Veteran's military service.  In particular, the examiner should opine whether there is any evidence that the 1986 diagnosis of scoliosis was subject to a superimposed disease or injury during service, and whether any such superimposed disease or injury is related to his current diagnosed back disability, to include dextroscoliosis.

(d) For each disability that is determined to be a congenital disease, the examiner should provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the congenital disease was "aggravated" during service-that is, whether it underwent a permanent worsening in severity during service as opposed to a mere flare-up of symptoms.  In particular, the examiner should opine whether there is any evidence that the 1986 diagnosis of scoliosis was aggravated during service, and whether any such permanent aggravation is related to his current diagnosed back disability.

(e) For each diagnosis that is not determined to be either a congenital defect or congenital disease, the examiner should provide a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that the diagnosed low back disability is causally or etiologically related to his symptomatology in military service as opposed to it being more likely due to some other factor or factors.  The examiner should specifically discuss the relationship, if any, between the Veteran's current low back disability(ies) and the in-service diagnosis of scoliosis in November 1986.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A complete rationale for all opinions must be provided.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.	After the above development is completed and any other development that may be warranted, readjudicate the claims of service connection or a right leg disability, low back disability, and left foot disability, to include on a secondary basis.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


